DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 and 12-20 are pending in the current application.
Claims 15-19 are withdrawn from consideration in the current application.
Claims 1, 9, 12, and 20 are amended in the current application.
Claims 10 and 11 are canceled in the current application.

Response to Arguments
Applicant’s remarks and amendments filed May 6, 2021 have been fully considered.
Applicant requests withdrawal of the 35 USC 112(b) and 112(d) rejections set forth in the previous office action.
The 35 USC 112(b) and 112(d) rejections set forth in the previous office action are withdrawn due to the present claim amendments.
Applicant requests that the non-statutory double patenting rejections be held in abeyance until allowable subject matter is indicated in the present application.
Examiner acknowledges.  The non-statutory double patenting rejections are maintained, and have been updated to reflect the present claim amendments.
Applicant argues that Kim (WO 2016/175611 with US 2017/0198182 as English language equivalent) discloses a phenol resin that does not satisfy the bisphenol type phenoxy resin as recited by newly amended claim 1.
Examiner acknowledges.  The previous rejections of Kojima in view of Kim over claims 10 (now canceled) and 11 (now canceled) set forth in the previous office action are withdrawn.  
Applicant argues that Kim (US 2009/0197020, Kim’020) discloses a bisphenol-type phenoxy resin for a totally different composition than that disclosed by Kojima.  Applicant asserts that Kim’020’s resin composition does not contain an epoxy compound or a bisphenol-type epoxy (meth)acrylate compound, therefore, one of ordinary skill in the art would not be motivated to incorporate Kim’020’s bisphenol-type phenoxy resin into Kojima’s composition with a reasonable expectation of success.
This is not persuasive for the following reasons.  It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kojima and Kim’020 both disclose resin compositions for electronic devices, Kim’020 discloses the bisphenol-type phenoxy resin is suitably used with (meth)acrylate compounds and compounds that include cyclic based units (Kim’020, [0018]-[0022]), and Kojima suggests including other resin additives.  Therefore, it would have been obvious to one of ordinary skill in the art to have added Kim’020’s bisphenol-type phenoxy resin into Kojima’s curable composition to achieve excellent heat resistance, durability, processability, optical transparency, low haze, and mechanical strength (Kim’020, [0001], [0009], [0014]-[0015], [0042]-[0043], see MPEP 2143).  
Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP 2123, II.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983).  See MPEP 2123, I.  Although Kim’020 does not explicitly discuss epoxy compounds and bisphenol type (meth)acrylates, Kim’020 does teach the bisphenol-type phenoxy resin is suitably used with (meth)acrylate compounds and compounds that include cyclic based units (Kim’020, [0018]-
Moreover, note that while Kim’020 does not disclose all the features of the presently claimed invention, Kim’020 is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, and in combination with the other applied prior art, discloses the presently claimed invention.  In view of the foregoing, Kim’020’s teachings are considered to provide sufficient teaching, suggestion, and motivation to combine with Kojima to yield predictable results with a reasonable expectation of success.
Applicant argues that neither Kojima nor Kim’020 recognize the technical problems that are discussed and improved by the present invention (namely, simultaneous liquid crystal orientation ability and adhesion ability).
This is not persuasive for the following reasons.  It is noted that the features upon which applicant relies (i.e., simultaneous liquid crystal orientation ability and adhesion ability) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Kojima teaches a curable resin that is an adhesive for display devices (Kojima, Pgs 1-2), and therefore, exhibits adhesion ability.  Moreover, Kim’020 teaches the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-9, 12, 14, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12, 14, and 18 of copending Application No. 16463134.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a curable composition comprising an epoxy compound and a bisphenol type (meth)acrylate in a ratio of 100 parts by weight or less relative to 100 parts by weight of an epoxy compound.
Regarding Claim 1, 16463134 claims a curable composition comprising an epoxy compound, a bisphenol type (meth)acrylate in a ratio of 100 parts by weight or less relative to 100 parts by weight of the epoxy compound (16463134, Claim 1).  16463134 further claims the curable composition comprises a phenoxy resin that is a bisphenol type phenoxy resin (16463134, Claim 1).
Regarding Claims 2 and 3, 16463134 claims the epoxy compound can include a bisphenol A type epoxy resin (16463134, Claims 2, 3).
Regarding Claims 4 and 5, 16463134 claims the epoxy compound comprises a bisphenol type epoxy resin having a softening point or melting point of 50oC or more, having an epoxy equivalent weight of 150 g/eq or more, and is comprised in an amount of 10 wt% or more based on 100 wt% of total epoxy compound (16463134, Claims 4, 5).
Regarding Claims 6 and 7, 16463134 claims a bisphenol A type epoxy compound having a viscosity at 25oC of 20,000 cP or less, having an epoxy equivalent weight of 300 g/eq or less, and is comprised in an amount of 10-200 parts by weight based on 100 parts by weight of total epoxy compound (16463134, Claims 6, 7).
Regarding Claim 8, 16463134 claims the bisphenol type (meth)acrylate is a compound having a bisphenol framework to which at least one (meth)acrylic functional group is linked (16463134, Claim 8).
Regarding Claim 9, 16463134 claims the bisphenol type (meth)acrylate is represented by [Formula 1] (16463134, Claim 9).
Regarding Claim 12, 16463134 claims the bisphenol type phenoxy resin has a weight average molecular weight in a range of 30,000 to 150,000 g/mol (16463134, Claim 12).
Regarding Claim 14, 16463134 claims the curable composition further comprises a radical initiator (16463134, Claim 14).
Regarding Claim 20, 16463134 claims the curable composition comprises the epoxy compound in a ratio of 10 wt% to 90 wt% (16463134, Claim 18).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8, 9, 12-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (WO 2006/009308 A1, herein English language machine translation utilized for all citations) in view of Kim et al. (US 2009/0197020 A1, herein Kim’020).
Regarding Claims 1, Kojima teaches a curable composition comprising an epoxy resin included in an amount of 90-200 parts by weight, a bisphenol-type (meth)acrylate resin in an amount of 100 parts by weight, and a photo-radical initiator (Kojima, Pgs 1-5).  Kojima discloses a ratio of bisphenol-type (meth)acrylate resin to epoxy resin that overlaps with the claimed ratio, and therefore, establishes a prima facie case of obviousness over the claimed ratio (see MPEP 2144.05, I).
Kojima teaches the curable composition is for an adhesive for display devices (Kojima, Pgs 1-2), and can comprise other resin additives (Kojima, Pg 5), but Kojima remains silent regarding a bisphenol-type phenoxy resin.
Kim’020, however, teaches a resin for optical electronic devices comprising a phenoxy resin (Kim’020, [0001], [0009]-[0015], [0029]-[0044]).  Kim’020 further teaches the phenoxy resin is a bisphenol type phenoxy resin (Kim’020, [0029]-[0043], Formula 6).

    PNG
    media_image1.png
    96
    345
    media_image1.png
    Greyscale

Kim’020 - Formula 6
Since Kojima and Kim’020 both disclose resin compositions for electronic devices and Kojima suggest included other resin additives, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Kim’020’s bisphenol-type phenoxy resin 
Regarding Claim 2, modified Kojima further teaches the epoxy compound is a novolac type epoxy resin (Kojima, Pg 3). 
Regarding Claim 3, modified Kojima further teaches the epoxy compound can include a bisphenol A type diglycidyl ether epoxy resin (Kojima, Pgs 3, 6-7).
Regarding Claim 8, modified Kojima further teaches the bisphenol-type (meth)acrylate resin is a compound having a bisphenol structure that is fully or partially esterified to yield a framework having at least one (meth)acylic functional group linked (Kojima, Pgs 2-3, 6-7).
Regarding Claim 9, modified Kojima further teaches the bisphenol-type (meth)acrylate resin can be bisphenol A type diglycidyl ether diacrylate that completely satisfies Formula 1 of claim 9 (Kojima, Pgs 2-3, 6-7).
Regarding Claim 12, modified Kojima further teaches the bisphenol-type phenoxy resin has a number average molecular weight in the range of 1,500 to 2,000,000 g/mol (Kim, [0152]-[0155], Table 1).  Although modified Kojima discloses a number average molecular weight and not a weight average molecular weight, modified Kojima’s range is broad enough to encompass the entire claimed range of 30,000 to 150,000 g/mol that one of ordinary skill in the art would readily understand that modified Kojima’s number average molecular weight range would necessarily include embodiments within the claimed weight average molecular weight range.  Therefore, modified Kojima’s range is considered to establish a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I, see MPEP 2143).
Regarding Claim 13, modified Kojima further teaches the curable composition comprises a cationic polymerization initiator (Kojima, Pgs 4-5).
Regarding Claim 14, modified Kojima further teaches the curable composition comprises a photo-radical initiator (Kojima, Pgs 2-4).
Regarding Claim 20, modified Kojima further teaches the epoxy compound is included in an amount of 90-200 parts by weight relative to 100 parts by weight of the bisphenol-type (meth)acrylate (200+100+1+1) to 320(90+100+30+100) parts by weight of total curable composition to yield a content range of (90/320)*100= 28.1 wt% to (200/302)*100= 66.2 wt%.  Modified Kojima’s epoxy compound is completely encompassed within the claimed range of 10-90 wt%, and therefore, satisfies the claimed range (see MPEP 2131.03, II and MPEP 2144.05, I).
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (WO 2006/009308 A1, herein English language machine translation utilized for all citations) in view of Kim et al. (US 2009/0197020 A1, herein Kim’020) as applied to claim 1 above, and in further view of Kim et al. (WO 2016/175611 A1, herein US 2017/0198182 A1 utilized as English language equivalent).
Regarding Claim 4, modified Kojima teaches the curable composition as discussed above for claim 1.  Modified Kojima teaches the curable resin is for an adhesive for display devices (Kojima, Pgs 1-2).  Modified Kojima teaches the epoxy compound can include bisphenol type epoxy resins (Kojima, Pgs 3, 6-7).
Modified Kojima remains silent regarding the epoxy compound comprising a bisphenol type resin having a softening point/melting point of 50oC or more and an epoxy equivalent of 150 g/eq or more.
Kim, however, teaches a curable adhesive composition for electronic devices (Kim, [0003], [0050]-[0051]).  Kim teaches the curable adhesive composition comprises an epoxy compound, a (meth)acrylate-based resin having an epoxy functional group, and a curing agent (Kim, [0011]-[0026]).  Kim further teaches that the epoxy compound comprises a liquid epoxy resin and a solid epoxy resin, where the solid epoxy resin includes bisphenol-based epoxy resins, has a softening point of 50-120oC, and an epoxy equivalent weight of 100-1000 (Kim, [0013]-[0022], [0070]-[0073]).  Kim’s solid epoxy resin epoxy equivalent weight range of 100-1000 substantially overlaps with the claimed range of 150 or more, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Since modified Kojima and Kim both disclose substantially similar curable compositions comprising bisphenol-based epoxy resins, (meth)acrylate-based resins having an epoxy functional group, 
Regarding Claim 5, modified Kojima further teaches the solid epoxy resin includes bisphenol-based epoxy resins, has a softening point of 50-120oC, an epoxy equivalent weight of 100-1000, and is comprised in an amount of 10-1000 parts by weight relative to 50-150 parts of liquid epoxy resin (Kim, [0013]-[0022], [0062], [0070]-[0073], [0081]).  The solid epoxy resin is included in an amount of 10/(10+150)= 6.25 wt% to 1000/(1000+50)= 95.24 wt%.  Modified Kojima’s solid epoxy content range overlaps with the claimed range of 10 wt% or more, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claims 6 and 7, modified Kojima further teaches the epoxy compound (comprising the liquid epoxy resin and solid epoxy resin) includes liquid bisphenol-based epoxy resins, includes compounds having a viscosity of 500-2000 mPa*s at 25oC and having an epoxy equivalent weight of 100-1000, and is comprised in an amount of 50-150 parts by weight relative to 10-1000 parts of solid epoxy resin (Kim, [0013]-[0022], [0060]-[0065], [0081]).  The liquid epoxy resin is included in an amount of 50/(50+1000)=  4.76 wt% to 150/(150+10)= 93.75 wt%.  Modified Kojima’s liquid epoxy content range overlaps with the claimed range, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).

Conclusion
The prior art made of record that is considered pertinent to Applicant's disclosure, but that is not presently relied upon includes: Kim et al. (US 2017/0233610 A1, also WO 2016/175612 A1) that teaches adhesives for semiconductors that comprise an epoxy-based composition.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.